 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 1 of 7 Pageid#: 270




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA




      ASHLEY BROOKE NEESE,

                   Plaintiff,

      v.                                     CIVIL ACTION NO. 7:20-cv-00260

      WILLIAM P. BARR, et al.,

                   Defendants.



                        MEMORANDUM OPINION AND ORDER

      Pending before the court is Defendant’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction. [ECF No. 5]. For the reasons stated below, Defendant’s Motion

is GRANTED.


I.    Facts and Procedural History

      Plaintiff, a former Assistant United States Attorney (“AUSA”), filed a

Complaint on May 4, 2020, against the Department of Justice and various DOJ

officials alleging employment actions that violated her Fifth Amendment Due Process

rights. [ECF No. 1]. Plaintiff was working as an AUSA in the criminal division of the

Western District of Virginia when she was abruptly put on leave based on complaints

alleging impropriety during an investigation. [ECF No. 1], at 5. When she was finally

permitted to return to work, she was reassigned to the civil division, was given only

limited access to the building, limited access to her files, and limited access to
 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 2 of 7 Pageid#: 271




resources. [ECF No. 1], at 17–20. Plaintiff also believed that the assignments she

received in the civil division were those that should have been given to a law school

intern rather than an experienced attorney like herself. [ECF No. 1], at 20. Plaintiff,

feeling that her work situation had become intolerable, ultimately resigned. [ECF No.

1], at 24.

       Plaintiff requests to be reinstated to her previous position as an AUSA in the

criminal division with back pay. [ECF No. 1], at 30–34. Specifically, Plaintiff alleges

that Defendant violated her due process rights by not following statutory

requirements when putting her on indefinite leave. [ECF No. 1], at 30–31, and by not

following statutory requirements for her termination, [ECF No. 1], at 31–32.

       Defendant filed a timely Motion to Dismiss, [ECF No. 5], arguing, among other

things, that this court lacks jurisdiction because Congress has precluded judicial

review of certain employment actions covered by the Civil Service Reform Act (the

“Service Act”). 5 U.S.C. § 1201 et seq.


II.    Legal Standard

       A motion to dismiss pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure raises the fundamental question of whether a court is competent to hear

and adjudicate the claims brought before it. It is axiomatic that a court must have

subject matter jurisdiction over a controversy before it can render any decision on the

merits. Challenges to jurisdiction under Rule 12(b)(1) may be raised in two distinct

ways: “facial attacks” and “factual attacks.” Thigpen v. United States, 800 F.2d 393,

401 n.15 (4th Cir.1986), rejected on other grounds, Sheridan v. United States, 487

                                          2
 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 3 of 7 Pageid#: 272




U.S. 392 (1988). A “facial attack” questions whether the allegations in the complaint

are sufficient to sustain the court’s jurisdiction. Id. If a “facial attack” is made, the

court must accept the allegations in the complaint as true and decide if the complaint

is sufficient to confer subject matter jurisdiction. Id.

      On the other hand, a “factual attack” challenges the truthfulness of the factual

allegations in the complaint upon which subject matter jurisdiction is based. In this

situation, a “district court is to regard the pleadings' allegations as mere evidence on

the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment."1 Richmond, Fredericksburg & Potomac

R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.1991) (citing Adams v. Bain, 697

F.2d 1213,1219 (4th Cir. 1982); Trentacosta v. Frontier Pac. Aircraft Indus., 813 F.2d

1553, 1558 (9th Cir.1987)). To prevent dismissal, “the nonmoving party must set forth

specific facts beyond the pleadings to show that a genuine issue of material fact

exists.” Id. (citations omitted). A dismissal should only be granted in those instances

in which “the material jurisdictional facts are not in dispute and the moving party is

entitled to prevail as a matter of law.” Id. (citations omitted).2



      1 Compare   Garcia v. Copenhaver, Bell & Associates, M.D.’s, P.A., 104 F.3d
1256, 1261 (11th Cir. 1997) (holding that if a motion implicates the merits of a cause
of action, the district court should find jurisdiction exists and treat the objection as a
direct attack on the merits of the plaintiff’s case). See also Adams v. Bain, 697 F.2d
1213, 1219 (4th Cir.1982) (recognizing that “in those cases where the jurisdictional
facts are intertwined with the facts central to the merits of the dispute[,] [i]t is the
better view that . . . the entire factual dispute is appropriately resolved only by a
proceeding on the merits.” (citations omitted)).
      2 See   also Holt v. United States, 46 F.3d 1000, 1002-03 (10th Cir. 1995)
(discussing difference between facial and factual attacks under Rule 12(b)(1);
                                            3
 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 4 of 7 Pageid#: 273




      Defendant has presented a facial challenge to jurisdiction, arguing that, even

assuming all of Plaintiff’s allegations to be true, the Service Act precludes district

court jurisdiction. [ECF No. 6], at 3–4. The Service Act “established a comprehensive

system for reviewing personnel action taken against federal employees.” United

States v. Fausto, 484 U.S. 439, 455 (1988). The scheme established by the Service Act

applies when a covered employee is subject to a reviewable action. 5 U.S.C. §§ 7511,

7512 (2018). Covered employees are any employees in the “competitive service” or the

“excepted service.” § 7511. A “reviewable action” is one listed in § 7512, including

removal or suspension for more than 14 days. § 7512. This list has been interpreted

to include “constructive removal.” Braun v. Dep’t of Veterans Affs., 50 F.3d 1005, 1007

(Fed. Cir. 1995). The Service Act grants a covered employee the right to appeal a

reviewable action directly to the Merit Systems Protection Board (the “Board”). §

7513(d). If the employee does not receive a favorable decision from the Board, she can

appeal the decision to the United States Court of Appeals for the Federal Circuit. §

7703(b)(1)(A).

      Some, less serious employment actions that are not covered by 5 U.S.C. § 7512

are considered “prohibited personnel practices.” Fleming v. Spencer, 718 F. App’x 185,

186 (4th Cir. 2018). “Prohibited personnel practices” includes constitutional

violations. Id.; § 2301(b)(2). A constitutional violation should be reported to the Office

of Special Counsel. § 1214(a)(1)(A). If the Special Counsel determines that there is a

constitutional violation, it reports the violation to the agency and to the Board. §


Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990) (same).

                                            4
 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 5 of 7 Pageid#: 274




1214(b)(2)(B). If the agency fails to correct the practice, the Special Counsel may

petition the Board for an order mandating corrective action. § 1214(b)(2)(C). If the

employee does not receive a favorable decision from the Board, she can appeal the

decision to the Federal Circuit. §§ 1214(c), 7703(b). If the Special Counsel, upon

learning of the violation, decides not to pursue the complaint, the Service Act does

not allow any administrative or judicial review of that action. Fleming, 718 F. App’x

at 187.

      The Supreme Court has made it clear that the Service Act precludes district

court review over claims subject to the Service Act even when they are “constitutional

claims for equitable relief. Elgin v. Dep’t of Treasury, 567 U.S. 1, 8 (2012). That a

claim is for equitable relief from a constitutional violation does not take it out of the

jurisdiction of the Board, and later the Federal Circuit, as the Board “routinely

adjudicate[s] some constitutional claims such as claims that an agency took adverse

employment action in violation an employee’s [constitutional] rights.” Id. at 12.

Equitable relief like reinstatement and backpay “are precisely the kinds of relief that

[the Service Act] empower[s] [the Board] and the Federal Circuit to provide. Id. at 22.

The Service Act’s “exclusivity does not turn on the constitutional nature of an

employee’s claim, but rather on the type of the employee and the challenged

employment action.” Id. at 15.

      In Fausto, the Supreme Court clarified that even when the Service Act does

not provide a path to judicial review of some employment actions, the Service Act




                                           5
 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 6 of 7 Pageid#: 275




remains exclusive and precludes judicial review of the action. See Fausto, 484 U.S. at

455.


III.   Discussion

       The first question in determining whether the Service Act precludes

jurisdiction of this court is whether Plaintiff is a covered employee. Plaintiff was an

AUSA in the Western District of Virginia. AUSAs are considered “excepted service”

employees for the purpose of the Service Act and are therefore subject to its scheme.

5 U.S.C. § 213.3102; Hamlett v. Dep’t of Justice, 90 M.S.R.P. 674, 675 n.1 (Merit Sys.

Prot. Bd. 2002). Plaintiff also concedes that she is an employee subject to the Service

Act. [ECF No. 13], at 19. With this question resolved in the affirmative, the second

question is whether the employment actions are those considered by the Service Act.

       The two employment actions raised by Plaintiff are when Defendant placed her

on indefinite leave, and her alleged constructive termination from her position as an

AUSA. First, addressing the administrative leave, Plaintiff was placed on

administrative leave for 11 days. While suspension for more than 14 days is

considered a major employment action, suspension for less than 14 days is not covered

by 5 U.S.C. § 7512. Therefore, the alleged suspension in violation of Plaintiff’s due

process rights would be examined as a prohibited personnel practice. As I explained

above, constitutional violations that do not amount to one of the five acts listed under

§ 7512 must be reported to the Office of the Special Counsel. The Special Counsel

would then make a determination about whether a violation has occurred and

potentially bring the matter to the Board if the agency in question does not respond

                                           6
 Case 7:20-cv-00260-JRG Document 19 Filed 08/28/20 Page 7 of 7 Pageid#: 276




to an order for corrective action. If the Special Counsel decides not to act on the

matter, there is no further option for administrative or judicial review.

         Turning to Plaintiff’s second alleged employment action, a constructive

discharge from the United States Attorney Office is considered a major action under

5 U.S.C. § 7512. See Braun v. Dep’t of Veterans Affs, 50 F.3d 1005, 1007 (Fed. Cir.

1995). Therefore, Plaintiff should have brought this claim directly to the Board and,

if dissatisfied with its ruling, to the Federal Circuit.

         All of Plaintiff’s allegations are those considered by the Service Act. The Office

of the Special Counsel or the Board, and ultimately the Federal Circuit, would be the

appropriate place for these claims to be directed. Therefore, under Fausto and Elgin,

this court lacks subject-matter jurisdiction over these claims.


IV.      Conclusion

         I FIND that the Board’s jurisdiction over these claims is exclusive and

therefore the court has no jurisdiction in this matter. There is no allegation that the

Court has jurisdiction over pursuant to 28 U.S.C. § 1332 or any other law. Defendant’s

Motion to Dismiss for Lack of Subject-Matter Jurisdiction, [ECF No. 5], is GRANTED.

Accordingly, Plaintiff’s Complaint, [ECF No. 1], is DISMISSED. The court DIRECTS

the Clerk to send a copy of this Order to counsel of record and any unrepresented

party.

                                           ENTER:
                                           ENTER           August 28, 2020




                                             7
